Citation Nr: 1523453	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-32 072	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression, including as secondary to service connected disabilities.  

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected nasal fracture.

4.  Entitlement to a disability rating greater than 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and M.W., a friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which determined, in pertinent part, that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for depression, and also denied the Veteran's claims of service connection for obstructive sleep apnea and for a disability rating greater than 10 percent for lumbar strain.  The Veteran disagreed with this decision in August 2010.  She perfected a timely appeal in November 2011.  A Central Office Board hearing was held in December 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Because the Veteran currently lives within the jurisdiction of the RO in Jackson, Mississippi, this facility has jurisdiction in this appeal.

The Board observes that, in a May 2007 rating decision, the RO denied the Veteran's claim of service connection for depression (which was characterized as depression (also claimed as memory loss)).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the June 2007 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for depression, is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As will be explained below in greater detail, new and material evidence has been received to reopen the previously denied service connection claim for depression.  The claims of entitlement to service connection for an acquired psychiatric disability, to include depression, and for obstructive sleep apnea and entitlement to a higher rating for the service connected back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  In a rating decision dated on May 29, 2007, and issued to the Veteran and her service representative on June 1, 2007, the RO denied the Veteran's claim of service connection for depression (which was characterized as depression (also claimed as memory loss)); this decision was not appealed and became final.

2.  The evidence received since the June 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for depression.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision, which denied the Veteran's claim of service connection for depression, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the June 2007 rating decision in support of the claim of service connection for depression, is new and material; thus, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107 and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the Veteran's request to reopen the claim of service connection for depression, which is not prejudicial to her, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

New and Material Evidence

In June 2007, the RO denied, in pertinent part, the Veteran's claim of service connection for depression (which was characterized as depression (also claimed as memory loss)).  The Veteran did not initiate an appeal of the June 2007 rating decision and it became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Veteran also did not submit any statements relevant to the claim of service connection for depression, within 1 year of the June 2007 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for depression, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen this previously denied service connection claim in statements on a VA Form 119 date-stamped as received by the AOJ on June 23, 2009; the Veteran specifically alleged that her mailing address had changed and this was interpreted by the RO as a request to reopen the previously denied claim.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for depression, the evidence before VA at the time of the prior final RO decision in June 2007 consisted of her service treatment records and post-service VA and private treatment records.  The RO noted that the Veteran's service treatment records showed no complaints of or treatment for a psychiatric condition and, although the Veteran reported at her separation physical examination that she experienced occasional episodes of nervousness associated with her discharge from active service, mental status examination of the Veteran found no psychiatric diagnoses.  The RO also noted that the Veteran had been diagnosed as having and treated for depression by VA since her service separation.  Thus, the claim was denied.

The newly received evidence includes additional VA outpatient treatment records and examination reports, the Veteran's Social Security Administration (SSA) records, and her lay statements and December 2014 Board hearing testimony.  All of this evidence is to the effect that the Veteran currently experiences an acquired psychiatric disability other than PTSD, to include depression, which may be related to active service.  For example, the Veteran's SSA records indicate that she is in receipt of SSA disability benefits for mood disorders and for schizophrenic, delusional (paranoid), schizoaffective, and other psychotic disorders.  These records also show that, in February 2010, P.C., PhD, diagnosed the Veteran as having, among other things, schizophrenic, paranoid, and other psychotic disorders, affective disorders, and anxiety-related disorders.

The newly received VA outpatient treatment records and examination reports show that, in a July 2009 letter, L.M.M., PMHNP-BC, stated that the Veteran was being treated at a VA Community Based Outpatient Clinic (CBOC) "for depression which initially presented in 1990 during her military service and is more likely than not secondary to her service-connected disabilities."

On VA outpatient treatment in April 2010, the VA clinician's assessment was that the Veteran was having family problems.  The Axis I diagnosis was recurrent depression.  

On VA mental disorders Disability Benefits Questionnaire (DBQ) in April 2013, the Veteran's complaints included social isolation, crying spells, feeling sad, sleep difficulties, "and is bothered by her family treating her like an outcast when she has always tried to help them."  She also complained of irritability "and sometimes having temper outbursts."  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records, in elaborate detail.  The Veteran had a good relationship with one of her surviving adult sisters and no relationship with the other surviving adult sister whom she described as bipolar.  The Veteran had been married and divorced twice.  A childhood history of sexual abuse was reported.  Her best friend had died in 2012 "and the Veteran noted that she was with her up [until] the end."  She was living with her first ex-husband and 2 children.  She last had worked in 2009.  Mental status examination of the Veteran showed she was clean, neatly groomed, and appropriately dressed, good verbal skills, fairly clear and understandable speech, short- and long-term memory deficits, average intellect, judgment, insight, attention, concentration, and focus all within normal limits, fluid, goal-oriented, and logical thought processes without psychosis, looseness of associations, circumstantiality, or tangentiality, no hallucinations, delusions, or other psychotic behaviors, and no suicidal or homicidal ideation or intent.  The VA examiner opined that it was less likely than not that the Veteran's depressive disorder, not otherwise specified, was related to active service.  The rationale for this opinion included findings that a review of the Veteran's service treatment records "show no evidence of the presence of clinically significant depression or other mental health distress.  There were no notes located that would document any treatment for mental health problems within the first two years after her discharge from the military."  The rationale also was, "there was no mention in the records reviewed to indicate that the problems that are determined to be service connected were related to her depressive symptoms."  With respect to the issue of whether the Veteran's in-service motor vehicle accident caused or contributed to her current acquired psychiatric disability other than PTSD, to include depression, the April 2013 VA examiner stated in her rationale, "Records could not be located to confirm that the Veteran sought treatment for any mental health conditions within two years of the 1989 vehicle accident of within two years of her discharge [from] the service."  This examiner also found persuasive the lack of post-service treatment for psychiatric problems prior to 2000.  The Veteran's Global Assessment of Functioning (GAF) score was 65, indicating some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well with some meaningful interpersonal relationships.  The diagnosis was depressive disorder, not otherwise specified.

The Veteran testified at her December 2014 Board hearing that she had been told by one of her treating physicians that her depression was secondary to her service-connected lumbar strain.  See Board hearing transcript dated December 2, 2014, at pp. 16-17.

Concerning the claim for service connection for depression, the Board notes that the evidence which was of record in June 2007 reflects that this disability was not related to active service.  The evidence received into the record since the June 2007 rating decision is both new and material, consisting of post-service medical records documenting diagnoses of multiple acquired psychiatric disabilities other than PTSD, to include depression.  The evidence submitted relates to the unestablished fact of whether the Veteran's current acquired psychiatric disability other than PTSD is related to active service.  Thus, in presuming its credibility, such new evidence tends to establish a previously unestablished fact that was necessary to substantiate the claim.  For these reasons, the claim for service connection for depression, is reopened.

ORDER

As new and material evidence has been received, the claim of service connection for depression, is reopened; to this extent only, the appeal is granted.


REMAND

Service Connection

As noted above, the Board has found that new and material evidence has been received sufficient to reopen the previously denied service connection claim for depression.  The Veteran also contends that she incurred her current obstructive sleep apnea as secondary to her service connected nasal fracture.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's reopened service connection claim for an acquired psychiatric disability, as noted above, following VA mental disorders DBQ in April 2013, the VA examiner opined that it was less likely than not that the Veteran's current acquired psychiatric disability other than PTSD (which was diagnosed as depressive disorder, not otherwise specified) was related to active service.  The rationale for this opinion included findings that a review of the Veteran's service treatment records "show no evidence of the presence of clinically significant depression or other mental health distress.  There were no notes located that would document any treatment for mental health problems within the first two years after her discharge from the military."  The rationale also was, "[T]here was no mention in the records reviewed to indicate that the problems that are determined to be service connected were related to her depressive symptoms."  With respect to the issue of whether the Veteran's in-service motor vehicle accident caused or contributed to her current acquired psychiatric disability other than PTSD, to include depression, the April 2013 VA examiner stated in her rationale, "Records could not be located to confirm that the Veteran sought treatment for any mental health conditions within two years of the 1989 vehicle accident of within two years of her discharge [from] the service."  This examiner also found persuasive the lack of post-service treatment for psychiatric problems prior to 2000.  

While the April 2013 VA examiner found that the Veteran's psychiatric disability was not caused by her service connected disabilities, the examiner did not specifically render an opinion on whether her psychiatric disability was aggravated by her service connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection. Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the deficiency in the opinion rationale provided in the April 2013 VA examination report, the Board concludes that an addendum opinion is necessary.   

With respect to the Veteran's service connection claim for obstructive sleep apnea, the Board notes that she has been diagnosed as having mild obstructive sleep apnea.  The Veteran contends that her obstructive sleep apnea is secondary to her service connected nasal fracture.  The RO previously scheduled the Veteran for a VA examination for purposes of addressing her theory of entitlement; however, the Veteran failed to report to the examination.  The Board will afford the Veteran another opportunity to report for a VA examination and opinion.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Increased Rating

The record reflects that the RO has conducted additional development in response to several additional claims filed by the Veteran.  Significantly, the Veteran underwent another VA back examination in January 2015, the results of which have not been addressed by the RO in the context of the instant appeal.  Additionally, the Board notes that the Veteran's service representative raised an issue of whether a December 21, 2006, rating decision, which reduced the disability rating for the Veteran's service-connected lumbar strain from 20 percent to 10 percent effective April 1, 2007, was the product of clear and unmistakable error (CUE) ("CUE claim") at the Veteran's December 2014 Board hearing.  See Board hearing transcript dated December 4, 2014, at pp. 21-22.  The Board finds that the issue of whether the December 2006 rating decision contains CUE is inextricably intertwined with the issue of entitlement to an increased rating as a favorable disposition in regard to the CUE claim directly impacts the disability rating before the Board.  The Board cannot consider the CUE issue in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006).  Thus, the matter must be remanded to the RO/AMC to consider.  This is in accordance with the general principles set forth in Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court recognized that inextricably intertwined claims should not be adjudicated piecemeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have recently treated her for her acquired psychiatric disability, obstructive sleep apnea, and back disability.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her obstructive sleep apnea.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the obstructive sleep apnea is (i) caused by OR (ii) aggravated by her service-connected nasal fracture.  If such aggravation is found, the examiner should determine the baseline manifestations of the Veteran's obstructive sleep apnea absent the effect of aggravation and the increased manifestations that are proximately due to the service-connected nasal fracture.  A complete rationale must be provided for any opinions expressed.

3.  Obtain an addendum opinion from the VA examiner who provided the April 2013 psychiatric opinion (or another psychologist or psychiatrist if unavailable). The claims file [i.e. any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner. 

While the VA examiner found that the Veteran's psychiatric disability was not CAUSED by her service connected disabilities, the examiner is asked to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's psychiatric disability was AGGRVATED by her service connected disabilities.  If such aggravation is found, the examiner should determine the baseline manifestations of the Veteran's psychiatric disability absent the effect of aggravation and the increased manifestations that are proximately due to the service-connected disabilities.  A complete rationale must be provided for any opinions expressed.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising her of the consequences of her failure to report to the examinations.  If she fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO/AMC and associated with the claims file.

5.  The RO/AMC should adjudicate whether there was CUE in the December 2006 rating decision that reduced the Veteran's back disability rating from 20 percent to 10 percent.  See April 2015 Informal Hearing Presentation from the Veteran's representative.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


